

	

		II

		109th CONGRESS

		1st Session

		S. 1169

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Mr. Feingold (for

			 himself, Mr. Sununu,

			 Mr. Leahy, Mr.

			 Akaka, Mr. Jeffords, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To require reports to Congress on Federal agency use of

		  data-mining

	

	

		1.Short titleThis Act may be cited as the

			 Federal Agency Data-Mining Reporting

			 Act of 2005.

		2.DefinitionsIn this Act:

			(1)Data-MiningThe

			 term data-mining means a query or search or other analysis of 1 or

			 more electronic databases, whereas—

				(A)at least 1 of the

			 databases was obtained from or remains under the control of a non-Federal

			 entity, or the information was acquired initially by another department or

			 agency of the Federal Government for purposes other than intelligence or law

			 enforcement;

				(B)a department or

			 agency of the Federal Government or a non-Federal entity acting on behalf of

			 the Federal Government is conducting the query or search or other analysis to

			 find a predictive pattern indicating terrorist or criminal activity; and

				(C)the search does

			 not use a specific individual's personal identifiers to acquire information

			 concerning that individual.

				(2)DatabaseThe

			 term database does not include telephone directories, news

			 reporting, information publicly available via the Internet or available by any

			 other means to any member of the public without payment of a fee, or databases

			 of judicial and administrative opinions.

			3.Reports on

			 Data-Mining activities by Federal agencies

			(a)Requirement for

			 reportThe head of each department or agency of the Federal

			 Government that is engaged in any activity to use or develop data-mining

			 technology shall each submit a report to Congress on all such activities of the

			 department or agency under the jurisdiction of that official. The report shall

			 be made available to the public.

			(b)Content of

			 reportA report submitted under subsection (a) shall include, for

			 each activity to use or develop data-mining technology that is required to be

			 covered by the report, the following information:

				(1)A thorough

			 description of the data-mining technology and the data that is being or will be

			 used.

				(2)A thorough

			 description of the goals and plans for the use or development of such

			 technology and, where appropriate, the target dates for the deployment of the

			 data-mining technology.

				(3)An assessment of

			 the efficacy or likely efficacy of the data-mining technology in providing

			 accurate information consistent with and valuable to the stated goals and plans

			 for the use or development of the technology.

				(4)An assessment of

			 the impact or likely impact of the implementation of the data-mining technology

			 on the privacy and civil liberties of individuals.

				(5)A list and

			 analysis of the laws and regulations that govern the information being or to be

			 collected, reviewed, gathered, analyzed, or used with the data-mining

			 technology.

				(6)A thorough

			 discussion of the policies, procedures, and guidelines that are in place or

			 that are to be developed and applied in the use of such technology for

			 data-mining in order to—

					(A)protect the

			 privacy and due process rights of individuals; and

					(B)ensure that only

			 accurate information is collected, reviewed, gathered, analyzed, or

			 used.

					(7)Any necessary

			 classified information in an annex that shall be available to the Committee on

			 Homeland Security and Governmental Affairs, the Committee on the Judiciary, and

			 the Committee on Appropriations of the Senate and the Committee on Homeland

			 Security, the Committee on the Judiciary, and the Committee on Appropriations

			 of the House of Representatives.

				(c)Time for

			 reportEach report required under subsection (a) shall be—

				(1)submitted not

			 later than 90 days after the date of the enactment of this Act; and

				(2)updated once a

			 year and include any new uses or development of data-mining technology.

				

